DETAILED ACTION
This action is responsive to the communications filed on 10/19/2021.
Currently, claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 17 are concurrently rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee et al. (US 2017/0093474: hereinafter “Lee”).

With regards to claim 11, Lee teaches a first device (figs. 5-8, 13-14, and 16-25: where the first device is mapped to either the base station (BS) or the User Equipment (UE) depending upon the particular implementation/embodiment, e.g. figure 23 vs. figure 24 (in context of the earlier sections of Lee).  
	Where in figure 23 the BS/transmitter is responsible for determining the channel matrix/information with corresponding channel correlation matrix (an example of a channel correlation matrix is shown by figure 6 and [0092]) and selecting the downlink precoding matrix/vector (as well as transmitting the corresponding PMI from the codebook to the UE), see [0253-0261] and [0268].  
	However in figure 24 the UE/receiver is responsible for determining the channel matrix/information with corresponding channel correlation matrix (an example of a channel correlation matrix is shown by figure 6 and [0092]) and selecting the PMI (for implementing future downlink precoding matrix/vector by BS) from the codebook, which is fed back to the BS, see [0261-0320]), comprising: 
	a processor (figs. 5-8, 13-14, and 16-25: where figure 25 shows that both the BS and UE each include processor coupled to memory, where each of the memory units stores software/program instructions that are executable by the connected processor to implement the steps/functions of the invention of Lee, also see [0323-0329]); and 
	a memory (previously addressed) that stores executable instructions that (previously addressed), when executed by the processor (previously addressed), facilitate performance of operations (previously addressed), comprising (addressed below): 
	selecting a precoding matrix index (PMI) from a group of defined matrices (precoding matrices and PMIs are predefined/predetermined within codebook that is known in advance by the BS and UE, e.g. see [0260-0265]) based on points of a group of points on a delay doppler grid (figs. 5-8, 13-14, and 16-25: first the channel correlation (an example of a channel correlation matrix is shown by figure 6 and [0092]) is used to select to downlink precoding matrix and/or PMI (which indicates a particular precoding matrix).  Where the precoding matrices/vectors as well as PMIs are defined within a codebook that is known in advance by the BS and UE); see [0229+0261+0267+0268].  
	Furthermore, the points of a group of points on a delay doppler grid are mapped to the points/elements of the determined ‘channel correlation’, where the channel correlation is processed in the delay doppler domain that is shown as a grid (having rows and columns) in figure 6; also see [0092] and [0097-0100] and [0125].  Where the ‘group of points’ are the elements/points of the all processed REs (defined by the Doppler and delay axis’s) shown by figure 6 and the ‘points of a group of points’ is mapped to at least the points/elements (as defined by the Doppler and delay axis’s) of the central RE which is used as the reference for determining the channel correlation (or mutual correlation) of the neighboring REs .  Note that the ‘depth of shade’ indicates the correlation strength (with relation to the points/elements of the central REs), see at least [0092].
	Furthermore, also see [0293-0296] and [0300], addresses that the UE/receiver estimates the channel correlation which is used to determine various values such as the ‘supportable rank’ (due to the power delay spread profile and Doppler effects); and “selects a precoder” [0296]); and 
	transmitting (figs. 5-8, 13-14, and 16-25: note that figure 25 shows that the BS and UE each include transceiver units operative to perform signal transmission to the other station/device (e.g. fig. 25: transmitter 111 and transmitter 211)) to a second device an indication of the precoding matrix index from a codebook of precoding matrix indexes accessible to the first device and the second device (previously addressed and/or readily apparent).

With regards to claim 17, Lee teaches the limitations of claim 11 above,
	Lee further teaches wherein the operations (previously addressed) further comprise (addressed below): 
	prior to the selecting, determining ones of the group of points that comprise a power level above a defined threshold (figs. 5-8, 13-14, and 16-25: see [0204-0207], e.g. see [0205] which states “As another embodiment which uses the SNR/SIR/SINR, the MIMO receiver may determine a minimum threshold γ of the channel correlation in consideration of the SNR/SIR/SINR. The minimum threshold γ means minimum correlation satisfied by the RE”.  Whereas previously addressed, the channel correlation is processed in order to determine various values such as the ‘supportable rank’, the ‘supportable rank’ is used to select to the precoder/PMI by the receiver (with respect to fig. 24 of Lee).  Note that the SNR/SIR/SINR are each types of ‘power levels’ which correspond to the points/elements of the channel correlation.  The rest of the limitations were previously addressed or are readily apparent), 
	wherein the selecting comprises selecting the ones of the group of points that comprise the power level above the defined threshold (figs. 5-8, 13-14, and 16-25: see [0204-0207] (and the analysis of [0205] above), where the SNR/SIR/SINR values of the points/elements of the channel correlation that are above the ‘minimum threshold’ are ‘selected’ and further processed.  The rest of the limitations were previously addressed or are readily apparent).


Allowable Subject Matter
Claims 1-10 and 18-20 are allowable over the prior art of record with regards to 35 U.S.C. 102 and 35 U.S.C. 103.
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (with regards to 35 U.S.C. 102 and 35 U.S.C. 103).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez, telephone number (571)270-3231. The examiner can normally be reached Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        6/16/2022